ORDER

By order of October 14, 1987, the court summarily suspended the license of George R. Keskey, Jr., to practice law in Wisconsin, pursuant to SCR 11.03(1), following his conviction of one count of conspiracy to make false statements on loan applications and two counts of aiding, abetting and causing the making of false statements on a mortgage note, for which he was sentenced to *599two years' imprisonment on each count, the sentences to run concurrently. At that time, Attorney Keskey had consented to the summary suspension of his license pending appeal of his convictions and stipulated that, in the event those convictions were affirmed on appeal, he consented to the revocation of his license. Attorney Kes-key's convictions have now been affirmed on appeal and have become final.
The referee, Attorney William G. Bunk, filed a report in which he concluded that each of the matters upon which Attorney Keskey was convicted constituted illegal conduct involving moral turpitude, in violation of SCR 20.04(3), and conduct involving misrepresentation, in violation of SCR 20.04(4). The referee recommended that Attorney Keskey's license to practice law be revoked, effective as of October 14, 1987, the date the court summarily suspended his license based on his misconduct.
IT IS ORDERED that the license of George R. Kes-key, Jr., to practice law in Wisconsin is revoked, nunc pro tunc October 14, 1987.
IT IS FURTHER ORDERED that within 90 days of the date of this order George R. Keskey, Jr., pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that George R. Kes-key, Jr., comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
DAY and BABLITCH, JJ., took no part.
Marilyn L. Graves
Clerk of Supreme Court

See Callaghan's Wisconsin Digest, same topic and section number.